UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 18, 2014 PLASMATECH BIOPHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-9314 83-0221517 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4848 Lemmon Avenue, Suite 517, Dallas, TX75219 (Address of principal executive offices)(Zip Code) (214) 905-5100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On December 18, 2014, PlasmaTech Biopharmaceuticals, Inc. (the “Company”) issued a press release announcing the pricing of an underwritten public offering of 3,500,000 shares of common stock, and warrants to purchase up to an aggregate 3,500,000 shares of common stock, at an offering price of $4.00 per share and $0.01 per warrant.The warrants have a per share exercise price of $5.00, are exercisable immediately, and expire 5 years from the date of issuance. The shares and warrants will begin trading on The NASDAQ Capital Market on December 19, 2014 under the symbols “PTBI” and “PTBIW,” respectively. The gross proceeds to the Company from this offering are expected to be $14.0 million, before deducting underwriting discounts and commissions and other estimated offering expenses. All of the shares and warrants in the offering are being sold by the Company. The offering is expected to close on December 24, 2014, subject to customary closing conditions. The Company has also granted the underwriter a 45-day option to purchase up to an additional 525,000 shares of common stock and/or 525,000 warrants to cover over-allotments, if any. A copy of the press release is furnished as Exhibit 99.1 and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Press release dated December 18, 2014, entitled “PlasmaTech Biopharmaceuticals, Inc. AnnouncesPricing of $14,000,000 Public Offeringand Listing on NASDAQ” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PlasmaTech Biopharmaceuticals, Inc. (Registrant) By: /s/ Harrison Wehner Harrison Wehner President and Chief Financial Officer Date:December 18, 2014 EXHIBIT INDEX Exhibit Number Press release dated December 18, 2014, entitled “PlasmaTech Biopharmaceuticals, Inc. Announces Pricing of $14,000,000 Public Offeringand Listing on NASDAQ”
